Citation Nr: 0629732	
Decision Date: 09/19/06    Archive Date: 09/26/06

DOCKET NO.  99-13 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
January 1983.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

In July 2003, the Board remanded this issue for additional 
evidentiary development.  This case has since been returned 
to the Board for further appellate action.

In July 2006 written argument, the veteran's  representative 
stated that the veteran was seeking service connection for a 
cervical spine disorder.  The veteran has also stated in 
other submissions that he is seeking service connection for 
hypertension, an increased rating for his service-connected 
hepatitis, and a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).  
Those issues have not been adjudicated by the RO and are not 
on appeal.  They are, however, referred to the originating 
agency for appropriate action.


REMAND

In its July 2003 remand, the Board instructed that the 
veteran should be afforded a VA examination to determine both 
the nature and the etiology of any current low back disorder.  
The veteran was afforded an examination in February 2005, but 
the examiner failed to provide an opinion concerning the 
etiology of the veteran's low back disability.  

The U. S. Court of Appeals for Veterans Claims has held that 
RO compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

The Board also notes that the veteran has submitted 
additional medical evidence since the December 2005 
supplemental statement of the case.  This evidence is in 
German and has not been translated.  


Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession, 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his low back disability since his 
discharge from service, or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.  He should also be 
requested to submit medical evidence, such 
as a statement from a physician, of a 
nexus between his current low back 
disability and his military service. 

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should review the 
claim file to determine whether any 
pertinent medical records have not yet 
been translated into English.  If so, the 
RO or the AMC should have those records 
translated.  

4.  Then, the RO or the AMC should arrange 
for the claims folder to be reviewed by 
the physician who examined the veteran in 
February 2005.  The physician should be 
requested to provide an opinion as to 
whether there is a 50 percent or better 
probability that the veteran's low back 
disorder is etiologically related to his 
military service.  The supporting 
rationale for the opinion must also be 
provided.  If the February 2005 examiner 
is not available, the required opinion 
with supporting rationale should be 
obtained from another physician with 
appropriate expertise.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


